Citation Nr: 1441019	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $30,537.80 was properly created.

2. Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $30,537.80.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from July 16, 1968 to December 30, 1968.

This case comes before the Board of Veterans' Appeals (Board) from a decision of the Committee on Waivers and Compromises of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the appellant testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

This case was processed using the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The overpayment of pension benefits in the amount of $30,537.80 was properly created.

2.  There is no indication that the appellant engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

3. The appellant's failure to report his incarceration was the cause of the overpayment.

4.  Recovery of this overpayment will subject the appellant to undue hardship.

5.  Recovery of the overpayment would defeat the purpose of the pension benefits.

6.  Waiving the overpayment would not result in unjust enrichment.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits in the amount of $30,537.80.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2013).

2. The criteria for waiver of recovery of the $30,537.80 overpayment have been met. 38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant was granted a nonservice connected pension in January 2003.  He was subsequently incarcerated.  VA law prohibits payment of pension to incarcerated veterans beginning the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666 (2013).  VA continued the pension payments while the Appellant was incarcerated.  VA therefore found that a debt of $30,537.80 was created, that being the amount of pension paid to the Appellant during his incarceration.

The appellant contended during the Board hearing that his incarceration was shorter than that indicated by VA and therefore the amount of the debt was not valid.  The appellant indicated during the Board hearing that he had submitted documents showing his incarceration was for a shorter period, but there do not appear to be any such documentation it the evidence of record.  VA calculated the amount of the debt based on the information it had regarding the length of the Appellant's incarceration, and there is no evidence other than the appellant's statements indicating this information was erroneous.  For purposes of the validity of the debt, the Board finds the documentary evidence as to the length of incarceration to be of greater probative weight than the Appellant's lay assertions, and therefore finds the creation of the debt in the amount of $30,537.80 to be valid.

Once it is determined that the indebtedness was validly created, a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment precludes waiver of the overpayment.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  There has been no allegation or finding of fraud, misrepresentation, or bad faith by the appellant, however. 

The Board must therefore consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965.

Here, the appellant was at fault in the creation of the debt.  When granted pension he was notified that he had to inform VA of any change in status and did not do so.  The financial information in the evidence of record reflects that collection would cause undue hardship.  The Appellant's financial status reports and other documents show that his monthly income is about the same as his monthly expenses, he has virtually no liquid assets, and he has multiple debts.  He indicated during the Board hearing that repaying the debt due to overpayment would cause significant hardship and his testimony appears credible.  The purpose of pension benefits is to provide supplemental income to veterans of periods of war who are permanently and totally disabled due to non-service connected disabilities and whose income is below a certain level.  The record reflects that the appellant's pension benefits are a principal source of income for him, along with his Social Security disability benefits.  Therefore, recovery of the overpayment would defeat the purpose of the intended benefit.  The Board also finds that waiving the recovery would not result in unjust enrichment to the appellant.  Although he was not entitled to receive the pension benefits while incarcerated, at this point, the debt is in addition to other debts he owes and will not result in a financial windfall to him, but will merely allow him not to fall into further financial hardship.

The factors listed above are not all inclusive.  Here, the details surrounding the nature and length of the appellant's incarceration are not fully clear to the Board from the evidence of record.  While the Board has found that the information about incarceration was sufficient to find the debt was validly created, there is enough evidence showing that the factors of undue hardship and recovery defeating the purpose of the benefit to find that the evidence is approximately evenly balanced as to whether recovery of the debt would be against equity and good conscience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the appellant, waiver of recovery of an overpayment of VA pension benefits in the amount of $30,537.80 is warranted.  38 U.S.C.A. § 5107(b).  As the benefit sought is being granted in full, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 is unnecessary.

ORDER

An overpayment of VA pension benefits in the amount of $30,537.80 was properly created.

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $30,537.80 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


